I concur in the result on the sole ground that, under the rule laid down in Matter of Moulton (59 App. Div. 25; affd.,168 N.Y. 645), although the answers to questions No. 11 and No. 34 were false, applicant would have been entitled to his certificate if be had stated the facts correctly, and the statements were, therefore, immaterial.
WILLARD BARTLETT, Ch. J., HISCOCK, CHASE and SEABURY, JJ., concur with COLLIN, J., and CARDOZO and POUND, JJ., concur in result in memorandum.
Orders reversed, etc. *Page 459